Order entered April 3, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-00930-CR

                             KEITH DWAYNE WILLIAMS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F12-00221-J

                                           ORDER
        The Court REINSTATES the appeal.

        On December 18, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have not received the findings, but on April 1, 2013, we

received appellant’s brief, together with an extension motion. Therefore, in the interest of

expediting the appeal, we VACATE the December 18, 2012 order requiring findings.

        We GRANT the April 1, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE